Case 2:19-cv-09330-CBM-AS Document 79 Filed 01/21/21 Page 1 of 4 Page ID #:1018




   1   Michael J. Niborski (State Bar No. 192111)
       mniborski@pryorcashman.com
   2   PRYOR CASHMAN LLP
       1801 Century Park East, 24th Floor
   3   Los Angeles, California 90067-2302
       Tel: (310) 683-6616
   4   Fax: (310) 943-3397
   5   Tom J. Ferber (Admitted PRO HAC VICE)
       tferber@pryorcashman.com
   6   PRYOR CASHMAN LLP
       7 Times Square
   7   New York, New York 10036-6569
       Tel: (212) 421-4100
   8   Fax: (212) 326-0806
   9   Attorneys for Defendant
       NETFLIX, INC.
 10
 11                         UNITED STATES DISTRICT COURT
 12                        CENTRAL DISTRICT OF CALIFORNIA
 13
 14    MOSSACK FONSECA AND CO., S.A., )             Case No. 2:19-cv-09330-CBM-AS
       et al.,                        )
 15                                   )
                                      )             STIPULATION TO CONTINUE
 16                Plaintiffs,        )             DEADLINE TO FILE MOTIONS
                                      )             FOR ATTORNEYS’ FEES IN
 17            vs.                    )             CONNECTION WITH:
                                      )
 18                                   )             (1) DEFENDANT’S SPECIAL
                                      )             MOTION TO STRIKE
       NETFLIX, INC.,                               PLAINTIFFS’ SECOND AMENDED
 19                                   )             COMPLAINT UNDER THE
                                      )             CALIFORNIA ANTI-SLAPP
 20                Defendant.         )             STATUTE [DOCKET NO. 59]; and
                                      )
 21                                   )             (2) DEFENDANT’S MOTION FOR
                                      )             JUDGMENT ON THE PLEADINGS
 22                                   )             [DOCKET NO. 60]
                                      )
 23                                   )
                                      )             [Declaration of Michael J. Niborski filed
 24                                   )             and Proposed Order lodged concurrently
                                      )             herewith]
 25                                   )
 26
 27
 28
Case 2:19-cv-09330-CBM-AS Document 79 Filed 01/21/21 Page 2 of 4 Page ID #:1019




   1         Pursuant to Central District of California Local Rule 7-1, IT IS HEREBY
   2   STIPULATED AND AGREED by and between plaintiffs MOSSACK FONSECA &
   3   CO., S.A., BUFETE MF & CO., JURGEN MOSSACK and RAMON FONSECA
   4   (“Plaintiffs”) and defendant NETFLIX, INC. (“Netflix”) (collectively, the “Parties”) as
   5   follows:
   6         1.     The Court entered an Order Granting Defendant’s Special Motion to
   7   Strike Plaintiffs’ Second Amended Complaint Under the California Anti-SLAPP
   8   Statute (the “Anti-SLAPP Motion”) on December 23, 2020 [Docket No. 75].
   9         2.     The Court entered an Order Granting Defendant’s Motion for Judgment
 10    on the Pleadings (the “MJOP”) on December 28, 2020 [Docket No. 76].
 11          3.     The Parties are currently engaged in a negotiation regarding the possible
 12    waiver of motions for attorneys’ fees in connection with the Anti-SLAPP Motion and
 13    MJOP in exchange for waiver of an appeal of the Orders Granting the Anti-SLAPP
 14    Motion and MJOP.
 15          4.     In order to facilitate the foregoing negotiation and in the interests of
 16    judicial efficiency, the Parties previously stipulated and the court ordered thereon that
 17    (a) the deadline to file a motion for attorneys’ fees in connection with the Anti-SLAPP
 18    Motion shall be continued until January 27, 2021, and (b) the deadline to file a motion
 19    for attorneys’ fees in connection with the MJOP shall be continued until February 1,
 20    2021. [Docket No. 78].
 21          5.     Counsel for the Parties are continuing to negotiate in good faith on the
 22    foregoing and believe that a resolution may be achieved. Therefore, in order to
 23    facilitate the foregoing negotiation and in the interests of judicial efficiency, the Parties
 24    hereby stipulate and agree, pending the Court’s approval, that (a) the deadline to file a
 25    motion for attorneys’ fees in connection with the Anti-SLAPP Motion shall be
 26    continued until February 17, 2021, and (b) the deadline to file a motion for attorneys’
 27    fees in connection with the MJOP shall be continued until February 22, 2021.
 28
Case 2:19-cv-09330-CBM-AS Document 79 Filed 01/21/21 Page 3 of 4 Page ID #:1020




   1   IT IS SO STIPULATED.
   2
   3                                     RICHARD G. NOVAK,
                                         A PROFESSIONAL LAW CORPORATION
   4
   5
                                         STEPHAN E. SEEGER
   6
   7   Dated: January 21, 2021    By:   /s/ Stephan E. Seeger
                                        Richard G. Novak
   8                                    richard@rgnlaw.com
   9                                    Stephan E. Seeger
                                        (Admitted PRO HAC VICE)
 10                                     Seegerkid2@aol.com
 11                                     Attorneys for Plaintiffs
                                        MOSSACK FONSECA & CO., S.A.,
 12                                     BUFETE MF & CO., JURGEN MOSSACK
                                        and RAMON FONSECA
 13
 14
                                        PRYOR CASHMAN LLP
 15
 16
       Dated: January 21, 2021    By:   /s/ Michael J. Niborski
 17                                     Michael J. Niborski
 18                                     mniborski@pryorcashman.com

 19                                     Tom J. Ferber
                                        (Admitted PRO HAC VICE)
 20                                     tferber@pryorcashman.com

 21                                     Attorneys for Defendant
                                        NETFLIX, INC.
 22
 23
 24
 25
 26
 27
 28
Case 2:19-cv-09330-CBM-AS Document 79 Filed 01/21/21 Page 4 of 4 Page ID #:1021




   1                      ATTESTATION REGARDING SIGNATURES
   2         The undersigned attests that all signatories listed, and on whose behalf this filing
   3   is submitted, concur in this filing’s content and have authorized its filing.
   4
   5
   6   Dated: January 21, 2021         By:    /s/ Michael J. Niborski
                                              Michael J. Niborski
   7                                          mniborski@pryorcashman.com

   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
